April 29, 2009 DREYFUS ENTERPRISE FUND (A SERIES OF DREYFUS OPPORTUNITY FUNDS) Supplement to Prospectus dated February 1, 2009, As Revised March 26, 2009 The following information supplements the information contained in the Prospectus under the caption Shareholder Guide: Because the fund currently is closed to new investors and existing investors are not able to add to their account (other than reinvesting dividends and capital gains), fund shares are not offered to 401(k) and other group retirement plans and may not be an appropriate investment for other programs that require regular continuing investments.
